NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted March 19, 2021*
                               Decided March 23, 2021

                                       Before

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 20-2824

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Central District of Illinois.

      v.                                      No. 2:11-cr-20001-SLD

CORY L. LEE,                                  Sara Darrow,
     Defendant-Appellant.                     Chief Judge.

                                      ORDER

       Cory Lee, a 43-year-old federal inmate, sought compassionate release under 18
U.S.C. § 3582(c)(1)(A)(i) based on his susceptibility to complications from COVID-19.
The district court denied Lee’s motion, concluding that he had not shown extraordinary
and compelling reasons warranting his release under the statute. The court did not
abuse its discretion in denying the motion, so we affirm.



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 20-2824                                                                               Page 2

        In June 2020, Lee filed a pro se motion for compassionate release. He stated that
unspecified “health issues” made him susceptible to severe complications from
COVID-19, which he asserted was spreading rapidly through his prison. At the time, he
was eight years into his 200-month sentence for possession of crack cocaine with intent
to distribute. See 21 U.S.C. § 841(a)(1).

        Aided by recruited counsel, Lee amended his motion to allege that he was at risk
of serious illness because he had already once recovered from an asymptomatic case of
COVID-19 and could experience more severe symptoms if he were to catch it a second
time. As support, Lee cited a USA Today article about the possibility of reinfection,
quoting a doctor who said that some patients recovered from mild initial symptoms
only to experience a recurrence of symptoms that were worse the second time. The risk
of reinfection, Lee urged, presented an “extraordinary and compelling reason” for
release under § 3582(c)(1)(A)(i).

       The district court disagreed, and it denied Lee’s motion. The mere threat of
contracting COVID-19, without more, is not an extraordinary and compelling reason for
release, the court reasoned, and Lee had not introduced any convincing evidence that
his previous recovery from COVID-19 heightened his risk of severe illness if reinfected.
Nor had he argued that he suffered from any other medical condition that placed him
in greater danger than other prisoners.

       On appeal, Lee maintains that his risk of reinfection did present an extraordinary
and compelling reason for release. But the district court appropriately exercised its
discretion when concluding that Lee had not shown such a reason. See United States v.
Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). As the court explained, Lee was only in his
early forties, had not identified any underlying medical conditions, plucked an
anecdote from a USA Today article that otherwise described possible reinfection as a
matter of conflicting medical opinion, and did not suggest that he faced an
individualized risk endangering him more than any other inmate.

        Lee also asserts for the first time that his release is warranted because he suffers
from asthma, which, he says, has been found by the Centers for Disease Control and
Prevention to heighten the risk of complications from the virus. But not only did he
forfeit this argument by failing to raise it first in the district court, see Gage v. Richardson,
978 F.3d 522, 527 (7th Cir. 2020), the CDC also has not placed asthma on its list of
conditions definitively shown to increase the risk of severe illness from COVID-19.
People at Increased Risk and Other People Who Need to Take Extra Precautions: People with
No. 20-2824                                                                  Page 3

Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (last
updated Feb. 22, 2021).

      We have considered Lee’s remaining arguments, and none has merit.

                                                                          AFFIRMED